Which of the two, the old or the new sheriff, is entitled to the commissions in controversy? Both are not, that is admitted. Before the act of 1868, Special session, ch. 1, sec. 7, it was the duty of the sheriff to pay over to the State Treasurer of the State taxes collected by him, and to the county trustee the county taxes, deducting his commissions as allowed by law. The statute thus cited was passed to meet the exigencies of a new and extraordinary state of things, growing out of the reorganization of our State government. Instead of requiring the taxes collected to be paid into the State and county treasury as heretofore, the act required them to be paid by the outgoing sheriff to his successor in office, he, however, retaining all commissions and fees accrued to the time of the transfer. Why are not the commissions as much accrued when he is directed to pay the taxes collected to A under the act of 1868 as when directed to pay them to B under the old law? *Page 258 
Rev. Code ch. 99, sec. 120. When paid under the old law the commissions were to be deducted, and when paid under the new they are to be deducted; and in both cases the commissions are accrued and due. It was a matter of indifference to the old sheriff whether he paid the moneys to the county treasurer or to the new sheriff. So, in regard to the commissioners, it was equally a matter of indifference to the incoming sheriff whether the taxes collected were paid to him or (353) the treasurer, as in either case the outgoing sheriff was authorized by the act to retain his accrued commissions and the new sheriff was not entitled to them. The service was performed by the outgoing sheriff and he was ready to pay over the amount collected, as he should be directed by law; and if the law directed the new sheriff to receive the money and the old to retain the commissions for his services, it may be a hardship on the new sheriff to be held responsible for this money without compensation, but it is a hardship imposed by the act, for which the outgoing sheriff is in nowise responsible. He only gets the compensation allowed him by law for services rendered. The successor must look to the State and county for his compensation, as he is their agent.
This is a case agreed, and the opinion of the Court is confined to that. Other allegations are made in the pleadings, and an argument by the counsel of the defendant is based upon them. We are precluded by the case agreed from a notice of anything outside of it, further than to observe that nothing stated even in the answer can affect the right of recovery by the plaintiff. The sum retained by the defendant and claimed as commissions is $321.09, this being the exact amount which was deducted as commissions on the taxes collected by Rush, the former sheriff, in his settlement with the county treasurer and commissioners. This sum, with interest from the time of demand made, the plaintiffs are entitled to recover. The demand seems to have been made a short time before the institution of the action. The action was begun 24 November, 1874, and interest will be calculated from that date.
There is error. Judgment reversed and judgment here in accordance with this opinion.
PER CURIAM.                                        Judgment accordingly. *Page 259 
(354)